Citation Nr: 1137042	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic skin condition of the feet, chest, groin, and ears (claimed as tinea corporis).

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to September 2007.  His awards include the Global War on Terrorism (GWOT) expeditionary medal and the GWOT service medal.

This matter is before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for depression, tinnitus, and tinea corpora/tinea pedis.  

The Veteran originally filed a claim of entitlement to service connection for depression; however, the medical evidence indicates that he has been diagnosed with other psychiatric diagnoses in addition to depression, including mood disorder.  Thus, the Board has recharacterized the issue as entitlement to an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  The skin issue has been recharacterized to better reflect the medical evidence and the Veteran's allegations.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 9.  No additional evidence has been received.

The issues of entitlement to vocational rehabilitation and entitlement to service connection for asbestos exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder and a chronic skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2011, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal with respect to the claim for service connection for tinnitus, the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  At the March 2011 hearing, the Veteran submitted the following written statement:  "Withdraw appeal issue of service connection for tinnitus."  The Veteran has properly withdrawn his appeal concerning the issue regarding entitlement to service connection for tinnitus.  Accordingly, the Board does not have jurisdiction and the service connection claim is dismissed.


ORDER

The appeal with respect to the claim for entitlement to service connection for tinnitus is dismissed.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  

Psychiatric/Depression

The Veteran contends that his depression is causally related to his active service.  He further contends that he drinks in order to deal with his depression.   

A November 2002 enlistment examination contains a normal psychiatric evaluation.  

Service treatment records (STRs) show that the Veteran underwent a Competence for Duty Examination in March 2005 after a binge drinking session.  He stated that he was "stressed" and "tired of my command."  The provisional diagnosis was acute alcohol intoxication; he was found unfit for duty.  The clinician noted that the Veteran might need stress management counseling in the future.  

In November 2005, the Veteran was diagnosed with depression and prescribed Prozac.  The prescription was refilled in February 2006.  At that time, the Veteran stated that he had "trouble concentrating still."  The prescription was refilled again in July 2006, at which time he claimed that he was "doing well."

In December 2006, the Veteran was screened for continuous alcohol abuse after receiving a civilian "driving under the influence" (DUI).  He stated that he first started drinking alcohol as a teenager.  He reported that he currently drank to release stress from work, and that he took Prozac "because of anger problems."  He reportedly had taken anger management classes.  A mental status examination showed that the Veteran's mood was irritated.  Affect was appropriate.  He denied neurovegetative symptoms of depression.  The Veteran was angry at being stationed in China Lake, California, and claimed that was the reason he was given Prozac.  The diagnosis was alcohol abuse.

The Veteran was treated for alcohol abuse in February 2007.  He reported that his alcohol intake had steadily increased since the time he was a teenager.  The final diagnoses included alcohol dependence and depression not otherwise specified.  

The Veteran received outpatient treated for alcohol dependence in March 2007.  He reported that he had been treated for anger management at China Lake in October 2005.  He was prescribed sleep medication.  The initial diagnosis was depressive neuorosis, early onset, and alcoholism.  The final diagnosis was alcohol dependence.  It was recommended that the Veteran follow up with the mental health clinic for medication monitoring and psychotherapy.  

In May 2007, the Veteran indicated that he was taking Wellbutrin.  

The record establishes that the Veteran received a separation examination in May 2007, but it is missing from the file.  However, the accompanying medical history report shows that the Veteran reported nervous trouble, frequent trouble sleeping, depression or excessive worry, and counseling.  He reportedly had been depressed since October 2004, but currently felt "okay."  He was taking anti-depressants for "depression, anxiety, anger."  The clinician determined that the Veteran's depression was not considered disabling.

VA treatment records dated July 2007 show that the Veteran reported having been treated for depression and anger management during service.  Depression and alcohol screens were positive.  In August 2007, the Veteran described his childhood as "depressing" due to the death of his father when he was seven years old.  He stated that although he began drinking at an early age, it was not a problem until he entered the service.

Post-service VA treatment records show that in September 2008, the Veteran was diagnosed with substance induced mood disorder.

In a September 2008 correspondence, the Veteran stated that he suffered from anger, stress, and depression while stationed at China Lake.  He stated that his wife and children had remained in Texas throughout his enlistment, and that he struggled to cope with the separation.  He described being under an "overwhelming amount of stress" from his command prior to March 2005.  His depression worsened in the fall of 2006 after he learned that his oldest daughter had attempted suicide.  

The Veteran submitted to an October 2008 VA mental disorders examination.  He reported being depressed following his father's death.  He was suspended from school several times for conduct problems and substance use.  He received a DUI in 1989.  The Veteran related being treated as an inpatient for cocaine dependence in 1997.  He described heavy alcohol use during service.  He currently consumed at least 12 drinks and one marijuana joint per day.  He reported that his symptoms of depression had been present since childhood, but were exacerbated during military service while stationed at China Lake.  He stated that he was treated for depression and anger during service and was prescribed Prozac and Wellbutrin; the examiner noted that "records were not made available to verify this information."  The Veteran was a full-time college student.  Family relationships were strained due to his substance use.  He had lost interest in his motorcycle hobby.  He denied suicidal ideations.  

During the examination, the Veteran was fully oriented.  No impairments of thought process or communication were noted.  Mood and affect were euthymic.  The Veteran reported sleep problems.  The examiner diagnosed alcohol-induced mood disorder, with depressive features; alcohol dependence, with physiological dependence; marijuana dependence; and cocaine dependence, in sustained, full remission.  He explained that the Veteran's predominant mood was depressed, but that he did not meet the full criteria for a major depressive episode.  The examiner determined that the Veteran's "substantial and continuous alcohol use is viewed as a major confounding factor for a precise determination that an independent depressive disorder is present."  He further opined that "it is more likely than not that the continuous influence of alcohol serves as the most probable explanation for veteran's depressive symptoms."  Finally, the examiner wrote "[i]t would be expected that a future evaluation of mood symptoms, following a period of 6 months to a year of sobriety, would yield a more absolute diagnostic impression."

Subsequent VA treatment records indicate that while the Veteran has not stopped drinking completely, he has reduced his intake.  He continues to report feeling depressed.  In January 2009, the diagnoses included "substance induced mood disorder (rule out major depressive disorder - recurrent, severe)," alcohol dependence, cocaine dependence in full sustained remission, and cannabis dependence.  July and August 2009 treatment records contain a diagnosis of major depressive disorder versus substance induced mood disorder.  

In determining whether the Veteran has an acquired psychiatric disorder that is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

While the Veteran has reported post-service that he had been feeling depressed during childhood and drinking alcohol prior to service, these reports do not constitute evidence of a pre-existing psychiatric disorder.  The Veteran did not report the existence of either condition at the time of the service entrance examination.  In addition, the entrance examination report does not contain any pertinent complaints, findings or diagnosis related to a psychiatric disorder.  There is no clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to service and, thus, he is considered to have been in sound condition when he entered service.  See 38 C.F.R. § 3.304 (b).  In this regard, the Board has considered holdings of the Court indicating that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Because the presumption of soundness is not rebutted, the issue is one of direct service connection. 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, as in this case, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

The Veteran contends that he became depressed during service, and that this caused him to drink more.  He further contends that records from anger management classes taken during service support his claim.  The claims file does not contain anger management counseling records.  However, STRs indicate that the Veteran may have taken anger management classes.  Furthermore, as discussed above, the May 2007 separation examination is also missing.  Thus, additional efforts should be undertaken to attempt to obtain any personnel records and/or additional STRs.  

Relevant ongoing VA medical records should also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)  

Skin/Tinea Corporis/Tinea Pedis

The Veteran contends that he has a chronic skin condition(s) that is causally related to his active service. 

STRs show that the Veteran was treated for tinea pedis on both feet in November 2003.  In December 2003, the Veteran complained of dry and irritated skin on his groin.  The diagnosis was dry skin, possibly related to the weather.

In March 2006, the Veteran was treated for a rash on his right arm.  The diagnosis was tinea corporis.  In April 2006, the Veteran was treated for dry scaly skin behind both ears.  The diagnosis was sebaceous dermatitis. 

The May 2007 medical history report shows that the Veteran reported a history of skin diseases.  The clinician noted that the Veteran complained of back acne that was not considered disabling, as well as dry skin and itching on the underarm and groin.

Post-service VA treatment records reveal periodic outbreaks of folliculitis on the Veteran's chest and abdomen, for which he has been prescribed antibiotics.  He has also been treated for a rash behind his ears, diagnosed as eczematous dermatitis, which he claims flares up every three months.  He has been prescribed a topical ointment.

A VA examination was performed in October 2008.  The Veteran reported treatment for rashes on his groin and feet during service, and stated that they had re-occurred "on occasion" since then.  He also reported a rash behind both ears during service.  The examiner reviewed the STRs and noted the diagnoses of tinea corporis and tinea pedis.  He also noted the post-service treatment for folliculitis in 2007.  Upon physical examination, the examiner noted the presence of folliculitis on the Veteran's chest, a rash behind both ears, and hyperpigmentation in the groin area.  With respect to the Veteran's feet, the examiner wrote "[n]o rash or residuals noted feet suggestive of the service rash of tinea pedis, currently noted on feet."  The diagnoses included tinea corporis and tinea pedis, noted in the service and currently inactive, and eczematoid rash behind both ears, noted onset recent.  However, the examiner failed to specify whether there was any chronic condition of the skin present.  He noted that there was no current tinea corporis or tinea pedis, but did not state whether a past condition was merely quiescent or completely resolved.  Furthermore, it is unclear whether tinea pedis was actually present at the time of the examination.  And, the examiner apparently overlooked the in-service treatment for a rash behind the Veteran's ears.  The examination is not, therefore, adequate for adjudication purposes, and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records and complete service treatment records, to include a May 2007 separation examination and records of reported anger management counseling from June to October 2005, from the National Personnel Records Center (NPRC) and other appropriate records depositories.  If the RO/AMC determines that further attempts to obtain such records would be futile, the file should be so annotated, and the Veteran so notified.

2. Obtain outstanding VA treatment records from the North Texas Healthcare System (Dallas) from March 2009 to the present.

3. Schedule the Veteran for a VA skin examination.  The claims file must be reviewed in conjunction with the examination.  The examiner should identify all current or post-service diagnoses of the skin, and should specifically state whether there is any chronic condition which may be quiescent.

If a chronic skin condition is diagnosed, the examiner should opine as to whether it is at least as likely as not that such is related to service.  The in-service complaints of rashes, and the Veteran's reports of recurrence, must be addressed.

4. Thereafter, undertake any other development deemed necessary, to include arranging for addendums or examinations.  Diagnoses such as tinea cruris or eczematous dermatitis preclude service connection under 38 C.F.R. § 3.317 as an undiagnosed illness, but in the event that the examiner cannot diagnose a skin disorder, undertake all appropriate action to consider this claim under 38 C.F.R. § 3.317.  

5. Thereafter, adjudicate the Veteran's claims, with consideration of McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  If additional service records are obtained, consider whether an addendum opinion is necessary regarding the claim for service connection for a psychiatric disability.  If either of the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


